
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.05

NEW FRONTIER MEDIA, INC.
SUMMARY OF
DIRECTOR COMPENSATION ARRANGEMENTS


        Each director who is not a New Frontier Media, Inc. employee receives
for performance to the company of general board of director services, including
attendance at regular and special board meetings, an annual fee of $80,000,
payable in equal quarterly installments. Each such director receives an
additional annual fee of $7,500 for each currently constituted board committee
on which the director serves, and the chairman of each such committee receives
an additional annual fee of $2,500 for such service. If at any time the board
deems it appropriate to form a new board committee, the independent members of
the board shall, in their sole discretion, determine appropriate compensation
for directors performing such additional services. Each director is also
reimbursed for reasonable expenses incurred in connection with the services
provided as a member of the board and its committees. Each director may also
receive discretionary share-based compensation awards as recommended from time
to time by the board's Compensation Committee and approved by a majority of the
then independent members of the board of directors.

        Directors are not permitted to sell or otherwise transfer shares of our
common stock while serving as a director if the result would be to reduce the
beneficial ownership to below 20,000 shares, and directors are not permitted to
sell any shares unless they were acquired two years prior to any such sale.

--------------------------------------------------------------------------------





QuickLinks


NEW FRONTIER MEDIA, INC. SUMMARY OF DIRECTOR COMPENSATION ARRANGEMENTS
